

116 HR 3321 IH: STEM to STEAM Act of 2019
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3321IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Mr. Langevin (for himself, Ms. Bonamici, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the STEM Education Act of 2015 to require the National Science Foundation to promote the
			 integration of art and design in STEM education, and for other purposes.
	
 1.Short titleThis Act may be cited as the STEM to STEAM Act of 2019. 2.Integrating art and design into National Science Foundation informal STEM education programSection 3 of the STEM Education Act of 2015 (42 U.S.C. 1862q) is amended—
 (1)in subsection (a)— (A)in paragraph (2), by striking and at the end;
 (B)in paragraph (3), by striking the period and inserting ; and; and (C)by adding at the end the following:
					
 (4)the integration of art and design in STEM educational programs.; and (2)in subsection (b)—
 (A)in paragraph (3), by striking and at the end; (B)in paragraph (4), by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (5)design and testing of programming that integrates art and design in STEM education to promote creativity and innovation..
				